Citation Nr: 0800643	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-36 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the discontinuance of VA disability compensation 
payments.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO proposal to terminate the 
veteran's VA disability compensation benefit payments based 
on his status as a fugitive felon.  In December 2003, the RO 
effectuated the proposal to terminate the benefits based on 
"fugitive felon" status effective from December 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An arrest warrant was issued for the veteran for obstructing 
justice in July 1997 by the Sacramento, California Parole and 
Community Services Division.  No document in the claims file 
specified whether the offense was a misdemeanor or felony.  A 
statement received in August 2004 from the California 
Department of Corrections noted that the veteran was 
reinstated on parole with no time loss, and discharged from 
parole effective July 2004.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).

Here, it is not clear if the veteran engaged in any actions 
that might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  Further 
evidentiary development is needed to determine whether the 
appellant was correctly identified as a fugitive felon under 
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).

On remand, the RO should obtain a copy of the July 1997 
arrest warrant and any evidence from the relevant department 
and any other investigative reports that may shed light on 
the veteran's knowledge of when the arrest warrant was issued 
and what actions he may have taken upon becoming aware of the 
arrest warrant (either through proper service or through 
actual notice).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the state court that had 
jurisdiction documentation of the charge 
for which the obstruction of justice 
warrant was issued in July 1997, and 
determine whether the offense was for a 
felony or misdemeanor.

2.  If the conviction was for a felony, 
ask the appropriate state department 
whether the department had any 
information that the veteran was 
intentionally trying to avoid prosecution 
during the time that the felony warrant 
was outstanding.  The RO should also 
discuss the significance of the 
California Department of Corrections 
statement that the veteran was reinstated 
on parole with no time loss subsequent to 
the issuance of the arrest warrant.  

3.  After the above development has been 
completed, adjudicate the question of 
whether the veteran was a fugitive felon 
under 38 U.S.C.A. § 5313B; 38 C.F.R. § 
3.665(n).  If the adjudication is adverse 
to the veteran, furnish the veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

